Construing Section 8 of Chapter 14832, Acts of 1931, in connection with Section 4 of the same Act, and also said Section 4 of the same Act as later amended by Section 4 of Chapter 17276 of the Acts of 1935, which is quoted in full in Mr. Justice BUFORD'S opinion, I think the "twelve months period" referred to in Section 8 of Chapter 14832, should be construed to begin with the first day of the "racing season" as fixed by said Section 4 which, for dog tracks, begins on December 1 in each year and ends on April 10 of the following year, but the number of racing days during such period must be limited in the license issued by the Commission to fifty days for horse racing and ninety days for dog racing "in any twelve months period," which, as I construe it, means within the twelve months period beginning with the permissive racing seasons as provided for in said Section 4. *Page 311